

EXHIBIT C
 
FORM OF NON-COMPETITION AND NON-SOLICITATION AGREEMENT


This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is made
and entered into this -______ day of _________, 2008 by and among Oregano’s
Pizza Bistro, Inc., an Arizona corporation (the “Company”), Restaurant
Acquisition Partners, Inc., a Delaware corporation (“Parent”) and Mark S.
Russell (“Stockholder”).


 
RECITALS
 
A.  Pursuant to the Agreement and Plan of Merger dated as of June__, 2008 (the
“Merger Agreement”), by and among Parent, Oregano’s Acquisition, Inc., an
Arizona Corporation and a wholly-owned subsidiary of Parent, Oregano’s Holdings
LLC, a Delaware LLC, Stockholder and the Company, the Company will become a
wholly-owned subsidiary at the Effective Time.
 
B.  From and after the Closing Date, the Company will be engaged, directly or
indirectly, in the business of owning, operating and franchising full service,
casual, Pizza Bistro restaurants featuring a moderately priced menu specializing
in Chicago-style thin crust and stuffed pizzas, and unique recipes for pastas,
sandwiches and salads in facilities designed to evoke the character of Old Town
Chicago in Arizona (the “Business”).
 
C.  The parties acknowledge that the relevant market for the Business is in the
West and Midwest United States and that there exists intense competition amongst
full-service casual dining restaurants.
 
D.  Stockholder is a key employee and a stockholder of the Company, and has
detailed knowledge of the Company’s confidential and proprietary information of
the Company.
 
E.  Stockholder has a material economic interest in the consummation of the
transactions contemplated by the Merger Agreement and, in order to induce the
Parent to consummate these transactions, Stockholder has agreed to enter into
this Agreement.
 
F.  In order to protect goodwill, trade secrets and other confidential and
proprietary information related to the Business, the Parent and Stockholder have
agreed that the Parent’s obligation to consummate the transactions contemplated
by the Merger Agreement is subject to the condition, among others, that
Stockholder shall have entered into this Agreement.
 
G.  Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Merger Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, Stockholder and the Parent, intending to be
legally bound, hereby agree as follows:
 

--------------------------------------------------------------------------------



ARTICLE 1
 
NON-COMPETITION
 
A.  Acknowledgement. The parties acknowledge and agree that (a) Stockholder has
significant knowledge and information concerning the Company, which shall be
purchased by Parent pursuant to the Merger Agreement, (b) Stockholder has,
directly or indirectly, received substantial benefit from the transaction
contemplated by the Merger Agreement and (c) the Company is presently doing
business in Arizona, and expects to expand throughout the West and Midwest.
(collectively, the “Covered Area”).
 
B.  Non-Competition. In order to protect the Company’s Business including,
without limitation, the goodwill of the Company’s Business which is being
acquired by the Parent pursuant to the Merger Agreement; and as an inducement
for the Parent and Merger Sub to enter into the Merger Agreement and as a
condition precedent to the consummation of the transactions contemplated
therein, Stockholder agrees that for a period of three (3) years, commencing on
the Closing Date (the “Non-Compete Period”), Stockholder shall not anywhere in
the Covered Area, directly or indirectly, without the express prior written
consent of the Parent, engage in any business or activity, whether in
Stockholder’s capacity as an employee, consultant, partner, principal, agent,
representative, equity holder of any Person (other than the Parent or its
Affiliates) or in any other individual, corporate or representative capacity
(without limitation by specific enumeration of the foregoing), own or render any
services or provide any advice to any business, activity or Person involving the
Business, if Stockholder knows or reasonably should know that such business,
activity or Person engages in the Business. Notwithstanding the foregoing,
Stockholder may (a) render any services as an employee or consultant to any
subsidiary, division or other business unit of a corporation engaged in the
Business as long as (i) such subsidiary, division or other business unit is not
engaged in the Business and (ii) Stockholder does not engage in any business or
activity or render any services or provide any advice involving the Business,
(b) own or render services to restaurants that are not engaged in the Business,
including “fine dining concepts” and (c) own, directly or indirectly, up to one
percent (1%) of any class of “publicly-traded securities” of any Person which
owns or operates a business involving the Business. For the purposes of this
Section 1.B, “publicly-traded securities” shall mean securities that are traded
on a national securities exchange of the United States or any European Union
member country or listed on the NASDAQ Global Market.
 
C. No Interference with the Business; Non-Solicitation. Additionally, in order
to protect the Company’s Business including, without limitation, the goodwill of
the Company which is being acquired by the Parent pursuant to the Merger
Agreement; and as a further an inducement for the Parent and Merger Sub to enter
into the Merger Agreement and as a condition precedent to the consummation of
the transactions contemplated therein, Stockholder agrees that during the
Non-Compete Period, at any time or for any reason, Stockholder shall not,
directly or indirectly, (a) with respect to the Business, solicit or divert any
business or clients or customers made known to Stockholder during his employment
or consulting relationship (such relationship, the “Service Provider
Relationship”) with the Company or the Parent away from the Parent and/or its
Affiliates; (b) induce customers, clients, suppliers, agents or other Persons
under contract or otherwise associated or doing business with the Parent and/or
its Affiliates made known to employee during his Service Provider Relationship
with the Company or the Parent, to reduce or alter any such association or
business with the Parent and/or its Affiliates; and/or (c) knowingly solicit any
Person in the employment of the Parent and/or its Affiliates (other than via a
general advertisement or other solicitation not addressed specifically to such
Person)to (i) terminate such employment, and/or (ii) accept employment, or enter
into any consulting arrangement, with any Person other than the Parent and/or
its Affiliates. For purposes of this Agreement, “Affiliate” shall mean any
Person under common control with the Parent within the meaning of Sections
414(b), (c), (m) and (o) of the United States Internal Revenue Code of 1986, and
the regulations issued thereunder, including the Company.
 
1

--------------------------------------------------------------------------------


ARTICLE 2
 
REMEDIES AND CONFLICT RESOLUTION
 
A.  Remedies.
 
(1) The parties to this Agreement agree that (i) if Stockholder materially
breaches Article 1 of this Agreement, the damage to the Parent may be
substantial, although difficult to ascertain, and money damages will not afford
the Parent an adequate remedy, and (ii) if Stockholder is in material breach of
any provision of this Agreement, or threatens a breach of Article 1 of this
Agreement, the Parent shall be entitled, in addition to all other rights and
remedies as may be provided by law, to seek specific performance and injunctive
and other equitable relief to prevent or restrain a breach of any provision of
this Agreement, notwithstanding Section 2.B of this Agreement.
 
(2) All of the remedies expressly provided for in this Agreement are cumulative
of any and all other remedies that the Parent might have at law or in equity. In
addition to the remedies provided for in this Agreement, the Parent shall be
entitled to avail itself of all such other remedies as might now or hereafter
exist at law or in equity for compensation and for the specific enforcement of
the covenants and agreements of Stockholder contained herein. Resort to any
remedy provided for in this Agreement or by law shall not prevent the concurrent
or subsequent use of any other appropriate remedy or remedies and shall not
preclude recovery by the Parent of monetary damages.
 
B.  Governing Law; Consent to Jurisdiction and Waiver of Jury Trial.

 
1.  This Agreement shall be governed by and construed in accordance with the
internal substantive laws and not the choice of law rules of the State of A.
 
2.  Any proceeding brought with respect to, arising out of or relating to this
Agreement must be brought in any court of competent jurisdiction in Maricopa
County of Arizona and, by execution and delivery of this Agreement, each party
(i) accepts, generally and unconditionally, and irrevocably submits to, the
exclusive jurisdiction of such courts and any related appellate courts and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement and (ii) fully, irrevocably and unconditionally waives any
objection or defense it may now or hereafter have as to the venue of any such
proceeding brought in such a court or that such court is an inconvenient forum.
Each of the parties further agrees that service of any notice, process, summons
or other document to such party’s respective address listed herein in one of the
manners set forth in Section 3.E below shall be deemed in every respect
effective service of process in any such proceeding. Nothing herein shall affect
the right of any Person to serve process in any other manner permitted by
applicable law.
 
2

--------------------------------------------------------------------------------


3.  Each of the Parent and Stockholder hereby further expressly waives its or
his respective rights to a jury trial of any claim or cause of action based upon
or arising out of this Agreement or any transaction contemplated by this
Agreement or any other dealings between them relating to the subject matter of
this Agreement. The scope of this waiver is intended to be all-encompassing of
any and all disputes that may be filed in any court and that related to the
subject matter of this transaction, including without limitation, contract
claims, tort claims, breach of duty claims, and all other common law and
statutory claims. The Parent and Stockholder further warrant and represent that
each has reviewed this waiver with its legal counsel; and that each voluntarily
waives its jury trial rights following consultation with legal counsel. This
waiver is irrevocable and may only be modified in amendments, renewals,
supplements or modifications to this Agreement, and any other transaction
documents. In the event of litigation, this Agreement may be filed as a written
consent to trial (without a jury) by the court.
 
C.  Acknowledgment. STOCKHOLDER HAS READ AND UNDERSTANDS THIS ARTICLE 2, WHICH
DISCUSSES REMEDIES, CONFLICT RESOLUTION AND WAIVER OF JURY TRIAL. STOCKHOLDER
UNDERSTANDS THAT BY SIGNING THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT,
THE SELLING STOCKHOLDER AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO,
OR IN CONNECTION WITH THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT, OR
THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES OF AMERICA AND STATE
OF ARIZONA COURTS LOCATED IN THE COUNTY OF MARICOPA, AND THAT THIS CLAUSE
CONSTITUTES A WAIVER OF STOCKHOLDER’S RIGHT TO A JURY TRIAL.
 
ARTICLE 3
 
MISCELLANEOUS
 
A. Entire Agreement. This Agreement (and the agreements referenced herein),
between the Parent, the Company and Stockholder embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements and understandings between
the parties with respect to the subject matter hereof.
 
B. Amendment and Modification. This Agreement may be amended or modified only by
written agreement of the parties hereto.
 
C. Waiver. Any failure of Stockholder to comply with any of its obligations or
agreements herein contained may be waived only in writing by the Parent. Any
failure of the Parent to comply with any of its obligations or agreements herein
contained may be waived only in writing by Stockholder. No waiver of any breach,
failure, right or remedy contained in or granted by the provisions of the
Agreement shall constitute a continuing waiver of a subsequent or other breach,
failure, right or remedy unless the writing so specifies.
 
3

--------------------------------------------------------------------------------


D.  Representations and Warranties. Each party represents and warrants that this
Agreement is a legal, valid and binding obligation, enforceable against the
party in accordance with its terms to the fullest extent permitted under
applicable federal, state or local law.
 
E.  Notices. All notices and other communications hereunder shall be in writing
and shall be: (a) sent by facsimile transmission (effective when receipt is
acknowledged unless sent on a non-Business Day or after 5:00 p.m. on any
Business Day, in which event notice shall be deemed received on the next
Business Day); (b) personally delivered (effective upon personal delivery); or
(c) sent by a nationally recognized commercial overnight delivery service with
provisions for a receipt, delivery charges prepaid (effective upon receipt); and
shall be addressed to the Parties, as follows:
 
1.   If to the Parent or the Company, to:
 
Restaurant Acquisition Partners, Inc.
5950 Hazeltine National Drive, Suite 290
Orlando, Florida 32822
Attention: Christopher R. Thomas
Telephone: 407-240-9190
Facsimile: 407-240-9176
 
With a copy to:


Ronald A. Fleming, Jr., Esq.
Pillsbury Winthrop Shaw Pittman LLP.
1540 Broadway
New York, New York 10017
Telephone: 212-858-1143
Facsimile: 212-298-9931
 
 
2.   If to Stockholder, to:
 
_____________________
_____________________
_____________________
Attention: Mark S. Russell
Telephone: 480-829-0898
Facsimile: 480-998-3926
 
With a copy to:


Tiffany & Bosco, P.A.
Third Floor Camelback Esplanade II
2525 East Camelback Road
Phoenix, AZ 85016-9240
Attention: Alexander Poulos, Esq.
Telephone: 602-255-6000
Facsimile: 602-255-0103



4

--------------------------------------------------------------------------------


Any Party may change its address by giving notice to the other Parties of a new
address in accordance with the foregoing provisions. For a period of 3 years
after the Closing Date, upon any change of any contact information for
Stockholder, Stockholder will provide the Parent with such change so that during
such period, the Parent is at all times in possession of the mailing address,
telephone number and facsimile number at which Stockholder can be reached.


F.  Necessity of Restrictions. The parties acknowledge and agree that the
covenants and agreements contained in this Agreement have been negotiated in
good faith by the parties, and are reasonable and are not more restrictive or
broader than necessary to protect the interests of the Parent and the Business,
and would not achieve their intended purpose if they were on different terms or
for periods of time shorter than the periods of time provided herein or applied
in more restrictive geographical areas than are provided herein. Each party
further acknowledges that the Parent would not enter into the Merger Agreement
(and consummate the transactions contemplated thereby) in the absence of the
covenants and agreements contained in this Agreement and that such covenants and
agreements are essential to protect the Business.
 
G.  Severability. Any provision of this Agreement which is invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction. In furtherance of and not in limitation
to the foregoing, should the duration or geographical extent of, or business
activities covered by any provision of this Agreement be in excess of that which
is valid and enforceable under applicable law, then such provisions shall be
construed to cover only that duration, extent or activities which may be valid
and enforceable. To the extent any provision of this Agreement shall be declared
invalid or unenforceable for any reason by any Governmental Entity in any
jurisdiction, this Agreement (or provision thereof) shall remain valid and
enforceable in each other jurisdiction where it applies. Stockholder
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Agreement shall be given the construction which renders its provisions
valid and enforceable to the maximum extent (not exceeding its express terms)
possible under applicable law.
 
H.  Binding Effect; Benefits. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and permitted
assigns; nothing in this Agreement, express or implied, is intended to confer on
any Person other than the parties and their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 
I.  Assignability. No party may assign, delegate, or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of each other party hereto except that the Parent may sell, transfer or assign,
in whole or from time to time in part, to one or more of its Affiliates, all or
a portion of the shares of the Common Stock of the Surviving Corporation, but no
such sale, transfer or assignment shall relieve the Parent of its obligations
hereunder. Any purported violation of this Section 3.I. shall be void.
 
5

--------------------------------------------------------------------------------


J.  Independent Review and Advice. Stockholder represents and warrants that the
Stockholder has carefully read this Agreement; that Stockholder executes this
Agreement with full knowledge of the contents of this Agreement, the legal
consequences thereof, and any and all rights which each party may have with
respect to one another; that Stockholder has had the opportunity to receive
independent legal advice with respect to the matters set forth in this Agreement
and with respect to the rights and asserted rights arising out of such matters,
and that Stockholder is entering into this Agreement of Stockholder’s own free
will. Stockholder expressly agrees that there are no exceptions contrary to the
Agreement and no usage of trade or regular practice in the industry shall be
used to modify the Agreement. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply in
interpreting this Agreement. The parties agree that this Agreement shall not be
construed for or against either party in any interpretation thereof.
 
K.  Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
L.  Counterparts.  This Agreement may be executed in any number of counterparts
(including by facsimile signature), each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.
 
[Signature page follows.]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Non-Competition and
Non-Solicitation Agreement effective as of the date first written above.
 
OREGANO’S PIZZA BISTRO, INC.
 
 
Name:
Title:
 
RESTAURANT ACQUISITION PARTNERS, INC.
 
 
Name:
Title:
 
STOCKHOLDER
 
 
Signature
 
Print Name
 
Address:  
         



- Signature Page to the Non-Competition and Non-Solicitation Agreement -

--------------------------------------------------------------------------------




 